Exhibit IESI-BFC LTD. ANNOUNCES DATE FOR FOURTH QUARTER AND FISCAL 2 AND CONFERENCE CALL TORONTO, ONTARIO – Friday, January 29, 2010 – IESI-BFC Ltd. (the “Company”) (NYSE, TSX: BIN) will report financial results for the three and twelve months ended December 31, 2009, on Tuesday, February 23, 2010 after the close of the stock markets. The Company will host a conference call on Wednesday, February 24, 2010 at 8:30 a.m. (ET). Participants may listen to the call by dialing 1-888-300-0053, conference ID 53103100, at approximately 8:20 a.m. (ET). International or local callers should dial 647-427-3420. The call will also be webcast live at www.streetevents.com and at www.iesi-bfc.com. A replay will be available after the call until Wednesday, March 10, 2010, at midnight, and can be accessed by dialing 1-800-642-1687, conference code 53103100.
